Citation Nr: 0800136	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which retained the veteran's previously assigned 
noncompensable
(0 percent) evaluation for bilateral hearing loss.



FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 68 
decibel loss, with a speech recognition score of 88 percent, 
in the right ear (level III) and, for the left ear, an 
average 74 decibel loss with a speech recognition score of 88 
percent (level III).

2.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.85, 4.86 (2007), Diagnostic Code (DC) 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In April 2004, the RO sent the veteran a VCAA letter 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Subsequently, the July 2004 rating 
decision and the January 2005 SOC explained the basis for the 
RO's action and provided him with additional 60-day periods 
to submit more evidence.  It appears that obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran has 
been provided the criteria for rating hearing loss, and an 
opportunity to submit additional evidence and argument on the 
matter of the appropriate disability rating.  Since the claim 
for an increased rating is being denied, no effective date 
will be assigned, so that issue is moot.

Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

On the authorized audiological evaluation in September 2002, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
50
80
LEFT
40
65
80
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 84 percent in the left ear.  
Pure tone thresholds averaged 49 in the right ear and 70 in 
the left.  The veteran reported difficulty with hearing at 
the dinner table, on the telephone, while watching 
television, at church or the theater, when listening to 
females, in restaurants, and at family gatherings.

In December 2003 the veteran's pure tone thresholds averaged 
54 in the right ear and 66 in the left with speech 
recognition ability of 84 percent in the right ear and 76 
percent in the left.  At an August 2004 hearing aid 
evaluation the veteran said he had difficulty hearing his 
wife, that the television volume had to be turned up for him, 
and that he had difficulty hearing the telephone ring and 
telephone conversations with his right ear.



At a December 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
70
75
85
LEFT
35
45
75
80
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 88 percent in the left ear.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symtomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2007).  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The veteran's entire history is considered when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, an evaluation of the evidence for appropriateness of 
a "staged" rating is required starting one year before 
February 24, 2004, the date the veteran filed for a rating in 
excess of 0 percent for his bilateral hearing loss.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are when each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).

The results of the September 2002 audiogram show an average 
pure tone threshold of 49 decibels in the right ear with 
speech discrimination ability of 84 percent and 70 decibels 
in the left ear with speech discrimination ability of 84 
percent.  Table VI indicates numeric designation of II for 
the right ear and III for the left.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment were not 
indicated.


The December 2003 audiogram results show an average pure tone 
threshold of 54 decibels in the right ear with speech 
discrimination ability of 84 percent and 66 decibels in the 
left ear with speech discrimination ability of 76 percent.  
Table VI indicates numeric designation of II for the right 
ear and IV for the left.  The point of intersection on Table 
VII reflects that the level of hearing loss is consistent 
with a noncompensable evaluation.  Exceptional patterns of 
hearing impairment were not indicated.

The August 2004 testing was for the purpose of evaluation for 
hearing aids, and not for disability compensation purposes.  
It did not include controlled speech discrimination using the 
Maryland CNC test.  Therefore the test results cannot be used 
in deciding this claim for a higher evaluation for bilateral 
hearing loss.

The results of the December 2004 audiogram show an average 
pure tone threshold of 68 decibels in the right ear with 
speech discrimination ability of 88 percent and 74 decibels 
in the left ear with speech discrimination ability of 88 
percent.  Table VI indicates numeric designation of III for 
the right ear and III for the left.  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment were not 
indicated.

The veteran's representative wrote in the November 2007 
Appellant's Brief that the evidence in the claims file may 
not reflect the current severity of the veteran's hearing 
loss because his last hearing evaluation was conducted 
approximately three years ago.  However, the representative 
did not actually allege that the veteran's hearing had 
worsened during that three-year period.  The Board is not 
required to remand an appealed claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared except to the extent that the claimant 
asserts, or other evidence indicates, that the disability in 
question has undergone an increase in severity since the time 
of the examination.  VAOPGCPREC 11-95 (April 7, 1995).  
Therefore, the Board will decide the claim based on the 
current evidence of record.

The fact that the veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since February 24, 2003, one year before he filed his claim 
for an increased rating, has the disability on appeal been 
more disabling than as currently rated under the present 
decision of the Board. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  The Board finds that such 
circumstances warranting referral of the case to the Director 
of the Compensation and Pension Service or the Under 
Secretary for Benefits do not exist in the present case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.


________________________________
ANDREW J. MULLEN	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


